Abatement Order filed May 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00331-CV
                                    ____________

                               JANIE MILLS, Appellant

                                            V.

         FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                         Trial Court Cause No. 1006381


                         ABATEMENT                  ORDER

      This court has been notified that appellant, Janie Mills, has         petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 12-33010. Because a stay is automatically effected by Section
362(a) of the Bankruptcy Code, we have stayed all proceedings in the appeal. See Tex. R.
App. P. 8.2.

      For administrative purposes only, and without surrendering jurisdiction, this court
orders the cause abated and treated as a closed case. It may be reinstated on motion of any
party, showing the stay has been lifted and specifying what further action, if any, is
required from this court, or the court may reinstate the appeal on its own motion. See Tex.
R. App. P. 8.3.



                                          PER CURIAM